DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 5/3/2022 has been entered.  Claims 1-2 and 4-9 remain pending in the present application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a support element: in Line 7 should read “the support element” since claim 1 has been amended to previously mention the support element.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Magenheimer US 5921402 (hereinafter Magenheimer) in view of Rouleau US 2014/0259566 (hereinafter Rouleau).

    PNG
    media_image1.png
    599
    815
    media_image1.png
    Greyscale

Re. Cl. 1, Magenheimer discloses: A cable management system (Fig. 1) comprising a support element (10, Fig. 1) in combination with a plurality of cable management devices (20b, Fig. 1), each cable management device comprising a base (see annotated figure 1) and first and second arms extending from the base in a first direction (see annotated figure 1), the base and the arms together defining an enclosure for receiving one or more cables (see Fig. 1), and a first attachment device (see Fig. 1, portion of 14 located under 11) and a second attachment device (see Fig. 1, portion of 14 located under 12), the first attachment device being configured to releasably attach the cable management device to a support element (see Fig. 1, by being assembled under 11), the first attachment device attached to the base portion (see Fig. 1) and extending in a second direction perpendicular to the first direction (see annotated figure 1), wherein the base and the arms have a width dimension in the second direction (see annotated figure 1), a length of the first attachment device is being greater than the width dimensions of the base and the arms so that the first attachment device extends beyond each side of the enclosure (see annotated figure 1, the length of 14 extends beyond a width of the base and arms), the second attachment device being configured to releasably attach the cable management device to the support element (see Fig. 1, portion of 14 which fits under 12) and joined to the base at a location spaced from the first attachment device (see Fig. 1, the portion of 14 which is under 11 is spaced from the portion of 14 which is under 12), wherein the support element including at least one elongate channel configured to releasably receive the first attachment device of each of the cable management devices (see Fig. 1, created by 11), and a second elongate channel (17, Fig. 1) for receiving the base of the cable management devices (see Fig. 1), wherein the first channel is formed on one side of the second channel (see Fig. 1).
Re. Cl. 2, Magenheimer discloses: the first attachment device extends in the second direction an equal distance on either side of the enclosure (see Fig. 1).
Re. Cl. 4, Magenheimer discloses: the base comprises a U-shaped portion (see annotated figure 1).
Re. Cl. 5, Magenheimer discloses: the first and second attachment devices are joined to the base on opposite sides of the U-shaped portion (see annotated figure 1).
Re. Cl. 1-2 and 6, Magenheimer discloses the first attachment device is an elongated rod attached to the base portion and an opposite side the second channel comprises a lip for releasable engagement with the second attachment device of the cable management devices (Cl. 1-2) and the first and second attachment devices are each joined to the base by a connecting rib (Cl. 6). Rouleau discloses a cable management system (see Fig. 11) which includes a cable management device (see Fig. 11) attached to a support element (120, Fig. 11-14) via a first attachment device (110, Fig. 12) and a second attachment device (102, Fig. 12).  Re. Cl. 1, Rouleau discloses the first attachment device is an elongated rod (see 110, Fig. 11-12, 110 is a rod due to its curved shape and is elongated in a direction into the page shown in Fig. 12) attached to the base portion (84, Fig. 12), the support element including at least one elongate channel (see Fig. 12-14, under 130) configured to releasably receive the first attachment device (see Fig. 15-16) and a second elongate channel (see Fig. 12, channel between 130 and 126) for receiving the base of the cable management devices (see Fig. 15-16) and an opposite side the second channel comprises a lip (126, Fig. 12) for releasable engagement with the second attachment device of the cable management devices (102, Fig. 12-16),  Re. Cl. 6, Rouleau discloses the first and second attachment devices are each joined to the base by a connecting rib (see 112 and 100 Fig. 12-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Magenheimer support element, first attachment device and second attachment device to be configured as disclosed by Rouleau since Rouleau states that such a modification provides an improvement since the installation time would be reduced (Paragraph 0037, Lines 1-3).  Furthermore, such a modification would enable the user to remove individual cable management devices in Magenheimer without having to remove all of the devices.  By having them individually installable/removable as shown in Figs. 12-16 of Rouleau would eliminate the need to slide exterior cable management out of the support element devices if the user wishes to remove a cable management device located towards the middle of the support element.  For instance, the proposed modification would be easier to disassemble cable management devices 20b without removing cable management devices 20a in Magenheimer. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Magenheimer in view of Rouleau as applied to claims 1-2 and 4-6 above, and further in view of Jette US 8985530 (hereinafter Jette).

    PNG
    media_image2.png
    513
    771
    media_image2.png
    Greyscale

Re. Cl. 7, Magenheimer discloses that the second arm comprises a proximal portion substantially parallel to the first arm (see annotated figure 1, portion of the second arm which is on the opposite side of the dashed line from what is annotated as the base), a mid-portion substantially perpendicular to and extending towards the first arm (see annotated figure 1, downward portion of the second arm near 30) but does not disclose a distal portion substantially parallel to the first arm and extending back towards the base, and wherein distal ends of the arms remote from the base overlap one another with a spacing therebetween.  Jette discloses a cable management device (Fig. 3a), which includes a base (see annotated figure 3a), a first arm, and a second arm (see annotated figure 3a).  Re. Cl. 7, Jette discloses the second arm comprises a proximal portion substantially parallel to the first arm (see annotated figure 3a), a mid-portion substantially perpendicular to and extending towards the first arm (see annotated figure 3a), a distal portion (see annotated figure 3a) substantially parallel to the first arm and extending back towards the base (see annotated figure 3a), and wherein distal ends of the arms remote from the base overlap one another with a spacing therebetween (see Fig. 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second arm configuration of Magenheim to have its overlap positioned as disclosed by Jette since Jette states that such a modification helps maintain the cables within the passageway despite stresses and/or forces acting on the support apparatus or cables (Col. 6, Lines 31-37).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Magenheimer in view of Rouleau as applied to claims 1-2 and 4-6 above, and further in view of Newhouse US 2009/0078835 (hereinafter Newhouse).
Re. Cl. 8, Magenheimer does not disclose the width of the arms decreases from the base towards distal ends of the arms.  Newhouse discloses a cable management device (200, Fig. 2) which includes a first arm (208, Fig. 2) and a second arm (204, Fig. 2) where the width of the arms decreases from the base towards distal ends of the arms (see Fig. 2, at 206 and 209, the width of the arms is decreased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Magenheimer to have their widths decreased at their distal ends as disclosed by Newhouse since Newhouse discloses that the particular configuration positions the ends of the arms suitably closed together so as to prevent cable from entering or exiting the device (Paragraph 0022, Lines 1-4).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Magenheimer in view of Rouleau as applied to claims 1-2 and 4-6 above, and further in view of Caveney US 2001/0030267 (hereinafter Caveney).

    PNG
    media_image3.png
    335
    613
    media_image3.png
    Greyscale

Re. Cl. 9, Magenheimer does not disclose at least one aperture formed in one or both arms.  Caveny discloses a cable management device (10, Fig. 1) which includes a base (12, Fig. 1) and arms (16 and 22 Fig. 1) extending away from the base (see Fig. 2) in order to define an enclosure for receiving one or more cables (see Fig. 2). Re. Cl. 9, Caveny discloses at least one aperture formed in one or both arms (see annotated figure 1, due to the I-beam structure, the arms have apertures or openings therein).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Magenheimer to have the apertures as disclosed by Caveny since Caveny states that such a configuration enables the arms to be formed of a strong but flexible, resilient plastic material which has significant resistant to deflection (Paragraph 0008, Lines 6-9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Bleus US 8882051, Chia US 9212765, Li US 2012/0228001 and
Martin US 6215069 disclose other know cable management devices which are presented to the Applicant for consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632